In a proceeding pursuant to CPLR article 78, inter alia, to review the sewer rate set by the respondent town board, petitioner appeals from a judgment of the Supreme Court, Putnam County, dated July 25, 1978, which, inter alia, determined that the actions of the town board in setting the rate were not arbitrary or capricious. Judgment affirmed, with $50 costs and disbursements payable to respondents-respondents. We do not agree with the statement of Special Term that the petitioner could maintain a civil suit against the individual property owners. Suozzi, J. P., Lazer, Gulotta, Shapiro and Cohalan, JJ., concur.